Carter, S.
Jennie Pierce died intestate January 25, 1926, owning both real and personal property. She had two brothers and two sisters who predeceased her. One of said brothers left five children and one grandchild, the only son of a deceased son. .The other brother left three children and the two sisters each left two children. The twelve children and the grandchild above mentioned are nephews and nieces and grandnephew of said Jennie Pierce and are her only heirs at law and next of ldn.
Held, that said nephews and nieces and grandnephew each take a one-thirteenth share or interest in the real and personal property of the said Jennie Pierce. (Decedent Estate Law, §§ 86, 87, 98, subds. 5, 10, 11; Remsen Intestate Succession, 62, § 3; Id. 67, § 5; Eager Intestate Succession, 92, 93; Matter of Rowe, 103 Misc. 111, 115; Matter of Ebbets, 43 id. 575; Adams v. Smith, 20 Abb. N. C. 60; Pond v. Bergh, 10 Paige, 140, 148; Matter of Healy, 29 Civ. Pro. 388.)
Decree to be entered accordingly.